Title: To Thomas Jefferson from Joseph Crockett, 4 January 1781
From: Crockett, Joseph
To: Jefferson, Thomas



Sir
Frederick Town Maryland 4th Jany. 1781

When ordered as a guard for the Convention troops to this place haveing on hand eight Hundred weight of powder and nine Hundred fathom of rope for which we had no use, I stored it in the Magazine at Alb: Barracks, for which the Quarter master of the Regiment of Guards passed his receipt.
The other stores that was laid in for the use of the western Battalion are now here. I am sorry to trouble your Excellency in seting forth the difficulties the officers labour under in this part of the world, being debar’d of many emoluments that officers in Virginia are priviledged to. We draw but one pound of beef one of Flower and one gill of liquor per day, no sugar, Coffee or Tea, nor Barrack rooms found by the public, are obliged to get lodgings on the best terms we can. I have sent the due bill by Majr. Read for the deficiencey  of the half years Cloathing drawn by Majr. Walls, for the officers of the western Battalion. And hope the Executive power will think it reasonable to let us draw as much cloathing as will make up one years allowance including what we have already drawn with such other allowances as the laws of our Country intitles us to, or you in your wisdom shall think Necessary.
I Have the Honour to be your Excellencys most Obedt. and very Hble Servt.,

Joseph Crockett

